Citation Nr: 1117598	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a left knee disability, secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a right hip disability, secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for a left hip disability, secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for a low back disability, secondary to service-connected bilateral pes planus.





REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from March 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In April and November 2010 actions, the Board remanded this case for additional development.  The purposes of these remands have been met and the case is ready for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran is currently in receipt of a total disability evaluation based on individual unemployability (TDIU).  That is, he has been found unemployable due to the totality of his service-connected disability and is in receipt of a 100 percent disability evaluation.  See  38 C.F.R. §§ 3.340, 3.321, 4.16(a).     





FINDINGS OF FACT

1.  The Veteran's right knee disability, to include degenerative joint disease of the right knee, was not manifested in service or in the first postservice year; is not shown to be related to his service; and is not shown to have been caused by or aggravated by his service-connected bilateral pes planus. 

2.  The Veteran's left knee disability, to include degenerative joint disease of the left knee, was not manifested in service or in the first postservice year; is not shown to be related to his service; and is not shown to have been caused by or aggravated by his service-connected bilateral pes planus.

3.  The Veteran's right hip disability, to include degenerative joint disease of the right hip, was not manifested in service or in the first postservice year; is not shown to be related to his service; and is not shown to have been caused by or aggravated by his service-connected bilateral pes planus.

4.  The Veteran's left hip disability, to include degenerative joint disease of the left hip, was not manifested in service or in the first postservice year; is not shown to be related to his service; and is not shown to have been caused by or aggravated by his service-connected bilateral pes planus.

5.  The Veteran's low back disability, to include degenerative disc disease and degenerative arthrosis of the lumbar spine, was not manifested in service or in the first postservice year; is not shown to be related to his service; and is not shown to have been caused by or aggravated by his service-connected bilateral pes planus.








CONCLUSIONS OF LAW

1.  Service connection for a right knee disability, to include degenerative joint disease of the right knee, secondary to the service-connected bilateral pes planus, is not warranted.  38 U.S.C.A. §§ 1101, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  Service connection for a left knee disability, to include degenerative joint disease of the left knee, secondary to the service-connected bilateral pes planus, is not warranted.  38 U.S.C.A. §§ 1101, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  Service connection for a right hip disability, to include degenerative joint disease of the right hip, secondary to the service-connected bilateral pes planus, is not warranted.  38 U.S.C.A. §§ 1101, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

4.  Service connection for a left hip disability, to include degenerative joint disease of the left hip, secondary to the service-connected bilateral pes planus, is not warranted.  38 U.S.C.A. §§ 1101, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

5.  Service connection for a low back disability, to include degenerative disc disease and degenerative arthrosis of the lumbar spine, secondary to the service-connected bilateral pes planus, is not warranted.  38 U.S.C.A. §§ 1101, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 2007 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in May 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the May 2007 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the July 2007 RO decision that is the subject of this appeal in its May 2007 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in May 2007), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran in fact did receive a VA examination in January 2011, which was thorough in nature and provided a competent opinion addressing the pertinent question of whether the Veteran had bilateral knee and hip disabilities, and/or a low back disability, that were caused or aggravated by his service-connected bilateral pes planus.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.




II.  Pertinent Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a grant of service connection is warranted only when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service- connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The Court has held that, when aggravation of a veteran's non-service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected, at least to the extent of the aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice- connected disease or injury must be established by medical evidence created before the onset of aggravation.


III.  Factual Background

The Veteran's service treatment records are negative for any complaints or findings of a right knee disability, a left knee disability, a right hip disability, a left hip disability, and/or a low back disability, to include arthritis of any of the aforementioned joints.  The records show that in April 1946, the Veteran underwent a separation examination.  At that time, in regard to musculoskeletal defects, it was reported that the Veteran had flattening of the lumbar curve.         

By a February 2003 rating action, the RO granted service connection for bilateral pes planus.  Initially, a 30 percent rating was assigned for the Veteran's service-connected bilateral pes planus.  In a May 2004 rating action, the disability rating was increased to 50 percent disabling.  


In April 2007, the Veteran's filed claims for service connection for a right knee disability, a left knee disability, a right hip disability, a left hip disability, and a low back disability, all as secondary to his service-connected bilateral pes planus.  At that time, he maintained that he had bilateral knee and hip disabilities and a low back disability that were caused or aggravated by his service-connected bilateral pes planus.    

In April 2010, the Board remanded this case.  At that time, the Board stated that in a December 2005 VA examination report, the examiner noted that the Veteran had degenerative joint disease.  In addition, VA Medical Center (VAMC) outpatient treatment records showed that in December 2007, the Veteran was diagnosed with degenerative joint disease.  However, in both cases, no specific joint was identified.  Thus, because it was unclear if the Veteran had degenerative joint disease of his right knee, left knee, right hip, left hip, and/or low back, the Board remanded this case to the RO so that the Veteran could be afforded a VA examination.   

In January 2011, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The Veteran indicated that in approximately 2005, he started to experience bilateral knee and hip pain.  He did not recall any injury.  According to the Veteran, due to his knee and hip pain, as well as pain from his service-connected bilateral pes planus, he could not walk for long periods of time.  The examiner noted that the Veteran ambulated with a cane and with the aid of a wheelchair.  In regard to the Veteran's low back, the Veteran did not recall exactly when he started experiencing low back pain.  He indicated he had insidious onset of low back pain and that there was no history of injury or trauma.  At the time of the examination, x-rays were taken of the Veteran's knees, hips, and lumbar spine.  The x-rays of the Veteran's knees were interpreted as showing minimal arthritic changes in both knees.  The x-rays of the Veteran's hips were reported to show mild degenerative changes in both hips.  The x-rays of the Veteran's lumbar spine were interpreted as showing severe degenerative changes in the lumbar spine.  There was also considerable narrowing of the disc spaces posteriorly at L4-5 and L5-S1, with sclerosis.  


Following the physical examination and a review of the x-rays, the examiner diagnosed the Veteran with bilateral knee degenerative joint disease; bilateral hip degenerative joint disease; and lumbar spine degenerative disc disease and degenerative arthrosis.  The examiner stated that a review of the Veteran's service treatment records was negative for any evidence showing that the Veteran was treated for any condition involving the knees, hips, or spine.  Thus, the examiner opined that the Veteran's current bilateral knee and hip disabilities, and lumbar spine disability, were not due to military service.  In addition, the examiner noted that there was nothing in the currently accepted orthopedic literature demonstrating that flatfeet would cause degenerative conditions of joints or the spine.  Therefore, the examiner opined that the Veteran's currently diagnosed bilateral knee and hip disabilities, and his lumbar spine disability, were not secondary to the Veteran's service-connected pes planus, nor were they aggravated by the pes planus.  According to the examiner, those conditions were more likely secondary to aging and attrition.        


IV.  Analysis

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claims for service connection for a right knee disability, to include degenerative joint disease of the right knee, a left knee disability, to include degenerative joint disease of the left knee, a right hip disability, to include degenerative joint disease of the right hip, a left hip disability, to include degenerative joint disease of the left hip, and a low back disability, to include degenerative disc disease and degenerative arthrosis of the lumbar spine, all as secondary to the service-connected bilateral pes planus.     

The evidence of record shows that the Veteran currently has bilateral knee and hip disabilities, and a low back disability, diagnosed as degenerative joint disease of the bilateral knees and hips, and degenerative disc disease and degenerative arthrosis of the lumbar spine.  However, the Veteran's service treatment records are negative for any complaints or findings of the aforementioned disabilities.  Specifically, in regard to the Veteran's low back disability, the Board recognizes that at the time of the Veteran's April 1946 separation examination, it was reported that the Veteran had flattening of the lumbar curve.  However, no underlying disability was diagnosed.  The Board also notes that, in addition to there being no evidence showing that the Veteran was diagnosed with degenerative changes of the bilateral knees and hips, and low back, during his period of military service, there is also no evidence that arthritis of the bilateral knees and hips, and low back, was manifested to a compensable degree in the first year following the Veteran's discharge from active duty.  Consequently, service connection for degenerative changes of the bilateral knees and hips, and lumbar spine, on the basis that the degenerative arthritis became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Moreover, there is no competent evidence in the record which shows that the Veteran's arthritis of the bilateral knees and hips, and lumbar spine, are somehow directly related to his service.  Rather, in the January 2011 VA examination report, the examiner specifically opined that the Veteran's current bilateral knee and hip disabilities, and lumbar spine disability, were not due to military service.  Notably, the Veteran has not argued that his bilateral knee and hip disabilities, and low back disability, are directly related to his service.

The Veteran's theory of entitlement in this matter is one of secondary service connection; he alleges that his currently diagnosed degenerative changes of the bilateral knees and hips, and lumbar spine, were caused or aggravated by his service-connected bilateral pes planus.  However, in this case, there is no competent medical evidence of record which shows that the Veteran's service-connected bilateral pes planus caused or aggravated his degenerative joint disease of the right knee; degenerative joint disease of the left knee; degenerative joint disease of the right hip; degenerative joint disease of the left hip; and/or degenerative disc disease and degenerative arthrosis of the lumbar spine.  The only competent medical evidence addressing the pertinent secondary issues in this case is the opinion from the examiner from the Veteran's January 2011 VA examination and that opinion weighs against the claims.  In the January 2011 VA examination report, the examiner diagnosed the Veteran with degenerative joint disease of the bilateral knees and hips, and degenerative disc disease and degenerative arthrosis of the lumbar spine, and specifically concluded that none of the aforementioned disabilities were caused or aggravated by the Veteran's service-connected bilateral pes planus.  Rather, the examiner linked the aforementioned disabilities to aging and attrition.  The examiner reported that there was nothing in the currently accepted orthopedic literature demonstrating that flatfeet would cause degenerative conditions of joints or the spine.  

The Board has considered the Veteran's statements to the effect that he has bilateral knee and hip disabilities, and a low back disability, that were caused or aggravated by his service-connected bilateral pes planus.  In this regard, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, the Veteran has not been shown to possess the training or credential needed to render a diagnosis or a competent opinion as to medical causation or aggravation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions.)  Therefore, this is not a case in which the Veteran and his representative's lay beliefs alone can serve to establish any association between the claimed disabilities and his service- connected bilateral pes planus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for a right knee disability, to include degenerative joint disease of the right knee, a left knee disability, to include degenerative joint disease of the left knee, a right hip disability, to include degenerative joint disease of the right hip, a left hip disability, to include degenerative joint disease of the left hip, and a low back disability, to include degenerative disc disease and degenerative arthrosis of the lumbar spine, all as secondary to the service-connected bilateral pes planus.  As there is a preponderance of evidence against the claims, the benefit of the doubt doctrine is not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee disability, to include degenerative joint disease of the right knee, secondary to service-connected bilateral pes planus, is denied.

Entitlement to service connection for a left knee disability, to include degenerative joint disease of the left knee, secondary to service-connected bilateral pes planus, is denied.

Entitlement to service connection for a right hip disability, to include degenerative joint disease of the right hip, secondary to service-connected bilateral pes planus, is denied.

Entitlement to service connection for a left hip disability, to include degenerative joint disease of the left hip, secondary to service-connected bilateral pes planus, is denied.

Entitlement to service connection for a low back disability, to include degenerative disc disease and degenerative arthrosis of the lumbar spine, secondary to service-connected bilateral pes planus, is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


